 

 

 

 

 

 

 

1; USDC Spy a
2 DOCUMENT :
UNITED STATES DISTRICT COURT CASTRO MG AT ry FILED |.
SOUTHERN DISTRICT OF NEW YORK - u
eee ee ee ee ee ee ee ee ee eee eee eee ee eee x wee f j
PRENTICE COX, AWAN 0.7 2029 _ ||
}
Plaintiff,
-against- ORDER
ANJIN LLC, 19 Civ. 4315 (GBD)
Defendant. :
— =e ew ew ew eee ew ee ee ee ee ee ee he xX

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff's request for an extension of time to file a motion for default judgment, (ECF No.

15), is GRANTED. Plaintiffs motion is due by January 10, 2020.

The initial conference scheduled for January 8, 2020 is adjourned to January 29, 2020 at

9:30 am.

Dated: New York, New York SO ORDERED:

January 6, 2020 \ .

AOR . DANIELS
ited States District Judge

 

 
